Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-19 are considered to be allowable over the prior art of record given that the 112 issues are resolved in that such art does not disclose, teach or suggest the overall aspects of an apparatus comprising a resin dispenser which is coupled to a resin inlet of a molded part, a vacuum generator coupled to a vacuum outlet of the molded part  and a controller electrically coupled to both the resin dispenser and the vacuum generator for controlling the operation of both the dispenser and the generator, the operation of the generator based on a resin characteristic.
2.Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims 1, 10 and 20, line 1, applicant sets forth “facilitating manufacturing” and it is unclear exactly what “facilitating” means.  Since the claims appear to be complete in all other aspects, the term “facilitating” should simply be deleted. 
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

0 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz et al 2007/0206288 (see paragraphs 0005, 0013-0014, 0026, 0033 and 0037-0038; see Fig. 4) in view of Cho et al 2008/0131791 (see paragraph 0049).
The primary reference discloses the basic claimed method of manufacturing an optical interconnect for interconnecting two optical systems (see paragraphs 0005 and 0026) by activating a resin dispenser for a dispensing time period using a controller (paragraph 0033), the controller being dependent on operation data retrieved from a storage device (see paragraphs 0037-0038), the operation data corresponding to at least one characteristic of the resin being dispensed (ie, the temperature, see paragraph 0032).  Jacobowitz et al essentially fails to teach employing a vacuum generator for a period of time subsequent to the end of the dispensing time period.  Cho et al discloses dispensing a resin onto a mold and then employing a vacuum subsequently to the dispensing to remove air that is trapped between the mold and the resin—see paragraph 0049.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference as taught by Cho et al to ensure that any air is removed after the dispensing.  It is submitted that a vacuum generator would be required to create the vacuum and that one of ordinary skill would have controlled the generator using the controller of Jacobowitz et al in the combination as applied for a desired period of time dependent on the resin.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742